               Case 2:20-cv-00593-BJR Document 14 Filed 04/24/20 Page 1 of 4




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                                 )
     IRA KLEIMAN, as the personal                  )
 9   representative of the Estate of David         )       CASE NO. 2:20-cv-00593-BJR
     Kleiman, and W&K Info Defense Research,       )
10   LLC,                                          )       ORDER GRANTING PLAINTIFFS’
                                                   )       MOTION TO COMPEL COMPLIANCE
11                                 Plaintiffs,     )       WITH SUBPOENA
                                                   )
12                          v.                     )
                                                   )
13   CRAIG WRIGHT,                                 )
                                                   )
14                                 Defendant.      )
                                                   )
15

16
            Before the Court is Plaintiffs’ motion to compel James “Jimmy” Nguyen to comply with
17
     two out-of-district, third-party subpoenas issued by the United States District Court for the
18
     Southern District of Florida. Dkt. No. 1 (motion to compel); Dkt. No. 1-5 (subpoena for
19
     production); Dkt. No. 1-5 (subpoena for deposition). The underlying case in the Southern District
20

21   of Florida involves Plaintiffs’ claims that Defendant Craig Wright misappropriated billions of

22   dollars in bitcoin and intellectual property from Plaintiffs. Dkt. No. 1 at 3. Plaintiffs issued two
23   subpoenas in early February 2020 seeking documents and a deposition from Mr. Nguyen.
24

25
                                                       1
               Case 2:20-cv-00593-BJR Document 14 Filed 04/24/20 Page 2 of 4




             Mr. Nguyen is a resident of Seattle and a licensed attorney. Plaintiffs attest that they have
 1
     hired two separate process servers who conducted numerous attempts to serve Mr. Nguyen at his
 2

 3   home to no avail. Dkt. No. 1 at 4; Dkt. No. 1-7 (Declaration of Attempted Service); Dkt. No. 12

 4   at 6; Dkt. No. 13-8 (Declaration of Attempted Service); Dkt. No. 13-9 (Affidavit of Attempted
 5   Service). Plaintiffs also state that they have attempted to serve Mr. Nguyen via email, certified
 6
     mail, and through Twitter. Dkt. No. 1 at 4–5; Dkt. No. 1-8 (Email); Dkt. No. 1-11 (Certified Mail);
 7
     Dkt. No. 1-12 (Twitter). In total, Plaintiffs claim that they have attempted to serve Mr. Nguyen
 8
     through various appropriate means over twenty times. See Dkt. No. 12 at 5. Plaintiffs conclude,
 9

10   based on their repeated failed attempts, that Mr. Nguyen is attempting to evade service. As such,

11   Plaintiffs request that the Court either compel Mr. Nguyen to accept service or deem service

12   sufficient. Dkt. No. 1 at 12–13. Further, they request that the Court require Mr. Nguyen to produce
13   the requested documents within five (5) days of the Court’s order and sit for a video-deposition
14
     within seven (7) days of the order. Id. This timing appears to be especially pressing as there is a
15
     May 1, 2020 evidentiary deadline in the underlying Southern District of Florida case.
16
             Mr. Nguyen opposes Plaintiffs’ motion, insisting that he has never been personally served
17

18   with the subpoenas in question. Dkt. No. 8 at 4. Instead, he argues that Plaintiffs have not been

19   diligent in their efforts to serve him or in pursuing a subpoena for his testimony so late in litigation.

20   Mr. Nguyen claims that he has been traveling internationally on business through much of the time
21
     Plaintiffs were attempting to serve him. See Dkt. No. 9 (Declaration of Jimmy Nguyen). He also
22
     claims that Plaintiffs’ alternate attempts at service were ineffective because he no longer uses one
23
     of the email addresses in question and the attempts via email and Twitter merely requested that he
24
     accept service, i.e., “whether you are willing to accept service of the attached subpoenas,” to which
25
                                                        2
               Case 2:20-cv-00593-BJR Document 14 Filed 04/24/20 Page 3 of 4




     he never responded. Dkt. No. 8 at 13. Since returning from abroad, Mr. Nguyen states that he has
 1
     been “isolating in a safe and remote location” due to the COVID-19 pandemic, Dkt. No. 8 at 13,
 2

 3   but Plaintiffs point out that, even since returning, Mr. Nguyen has stayed away from his home, not

 4   disclosed his address to effectuate service, and both his attorney and a woman at his home have
 5   refused to accept service on Mr. Nguyen’s behalf, Dkt. No. 12 at 7.
 6
            Federal Rule of Civil Procedure 45 requires “delivering a copy [of the subpoena] to the
 7
     named person.” Fed. R. Civ. P. 45(b)(1). District Courts are split on whether this Rule requires
 8
     “personal service of a subpoena or whether delivery via certified mail is sufficient.” Kantor v. Big
 9

10   Tip, Inc., No. 15-cv-01871, 2017 WL 2634207, at *1 (W.D. Wash. June 19, 2017). In this District,

11   at least two esteemed judges, Judges Richard A. Jones and John C. Coughenour, have concluded

12   that “[b]ecause the plain language of Rule 45 does not require personal service, such is not
13   required.” Id. at *1 (quoting Tubar v. Clift, No. 05-cv-1154, 2007 WL 214260, at *5 (W.D. Wash.
14
     Jan. 25, 2007)). The undersigned agrees with this conclusion but need not go so far as to resolve
15
     a court-split to find that Mr. Nguyen in this case, on this record, has been sufficiently served.
16
            There is ample evidence in the record that Plaintiffs have continuously and diligently
17

18   attempted to serve Mr. Nguyen at his known address and by alternative means reasonably designed

19   to ensure Mr. Nguyen received copies of the subpoenas. Nowhere in his declaration does Mr.

20   Nguyen deny that he has received copies of the subpoenas in question, nor does he provide
21
     legitimate grounds for the Court to conclude that certified delivery upon his home and known
22
     electronic accounts did not succeed in drawing the subpoenas to his attention. Further, as an
23
     attorney and officer of the Court, Mr. Nguyen has a special obligation to facilitate the Court and
24
     avoid obstructionism. See Chambers v. Whirlpool Corp., No. 11-cv-1733, 2016 WL 9451361, at
25
                                                       3
               Case 2:20-cv-00593-BJR Document 14 Filed 04/24/20 Page 4 of 4




     *2-3 (C.D. Cal. Aug. 12, 2016) (“[T]he court is troubled by the objectors’ unwillingness to accept
 1
     service. This is especially the case with respect to Mr. Miller and Ms. Kress who, as officers of the
 2

 3   court, should have agreed, at a minimum, to waive personal service on their own behalf.”). The

 4   Court is especially troubled by Mr. Nguyen’s replication of evasive tactics which another court
 5   already rejected in this case in relation to a different third-party subpoena. See In re Subpoena to
 6
     VaughnPerling, No. 19-mc-00083, 2019 WL 8012372 (C.D. Cal. Dec. 2, 2019). Here too, the
 7
     totality of the circumstances confirms that, despite his elusive behavior, Mr. Nguyen has been
 8
     delivered a copy of the subpoenas.
 9

10          Mr. Nguyen has not represented that it would be impossible for him to comply with the

11   subpoenas within the timeframe requested. As such, the Court hereby orders Mr. Nguyen to

12   produce the requested documents within five (5) days of this order and to sit for a video-deposition
13   within seven (7) days of this order. The Court is mindful of the existing discovery deadline in this
14
     matter. If Mr. Nguyen is unable to comply within this timeframe, the parties should seek an
15
     extension of the underlying deadline from the Southern District of Florida. Without such an
16
     extension of an agreement by Plaintiffs, Mr. Nguyen shall comply with this order.
17

18          For the foregoing reasons, the Court hereby GRANTS Plaintiffs’ motion to compel

19   compliance with subpoena. Dkt. No. 1.

20

21
            DATED this 24th day of April, 2020.
22

23                                                         _______________________________
                                                           BARBARA J. ROTHSTEIN
24                                                         UNITED STATES DISTRICT JUDGE
25
                                                      4
